     Case 3:20-cv-01088-WQH-AGS Document 3 Filed 07/02/20 PageID.50 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   NORMAN P. BLANCO,                                   Case No.: 3:20-cv-01088-WHQ-AGS
12                                     Petitioner,
                                                         ORDER DENYING IN FORMA
13   v.                                                  PAUPERIS APPLICATION AND
                                                         DISMISSING CASE WITHOUT
14   JOHNSON, Warden,
                                                         PREJUDICE
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has not paid the $5.00 filing fee and
18   has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, together
19   with a request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).
20         The request to proceed in forma pauperis is denied because Petitioner has not
21   provided the Court with sufficient information to determine Petitioner’s financial status.
22   A request to proceed in forma pauperis made by a state prisoner must include a certificate
23   from the warden or other appropriate officer showing the amount of money or securities
24   Petitioner has on account in the institution. Rule 3(a)(2), 28 U.S.C. foll. § 2254; Local
25   Rule 3.2. Petitioner has failed to provide the Court with the required Prison Certificate.
26   (The proper Southern District in forma pauperis form, which includes the required Prison
27   Certificate, is attached for Petitioner’s convenience.)
28   ///

                                                     1
                                                                             3:20-cv-01088-WHQ-AGS
     Case 3:20-cv-01088-WQH-AGS Document 3 Filed 07/02/20 PageID.51 Page 2 of 2



 1         Accordingly, the Court DENIES the request to proceed in forma pauperis and
 2   DISMISSES the case without prejudice. To have the case reopened, Petitioner must, no
 3   later than August 17, 2020, provide the Court with: (1) a copy of this Order together with
 4   the $5.00 filing fee; or (2) a copy of this Order together with adequate proof that
 5   Petitioner cannot pay the $5.00 filing fee.
 6         IT IS SO ORDERED.
 7   Dated: July 2, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             3:20-cv-01088-WHQ-AGS
